UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7035


BOBBY CLIFTON SETZER, JR.,

                       Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00517-RAJ-RJK)


Submitted:   November 17, 2016              Decided:    November 22, 2016


Before GREGORY,     Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Bobby Clifton Setzer, Jr., Appellant Pro Se. Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bobby Clifton Setzer, Jr., seeks to appeal the district

court’s    order     denying      relief   on     his    28   U.S.C.   § 2254      (2012)

petition.     The district court referred this case to a magistrate

judge     pursuant      to   28     U.S.C.       § 636(b)(1)(B)        (2012).       The

magistrate judge recommended that relief be denied and advised

Setzer     that     failure       to    file      timely      objections     to     this

recommendation could waive appellate review of a district court

order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                            Wright v.

Collins,    766     F.2d     841,      845-46     (4th     Cir.     1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                 Setzer has waived appellate

review by failing to file objections.                      Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions       are   adequately      presented        in   the   materials      before

this court and argument would not aid the decisional process.



                                                                             DISMISSED



                                             2